1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   WILLARD RICHARD STROUD,                 Case No.: 18cv515-JLS-MDD
     JR.,
11                                           ORDER GRANTING MOTION TO
                                Plaintiff,
12                                           VACATE PRETRIAL DEADLINES
     v.
13
     JESUS LIZARRAGA, et al.,                [ECF No. 95]
14
                              Defendants.
15
16        On July 6, 2021, Defendants moved to vacate all remaining pretrial
17   deadlines pending a ruling on the motion for summary judgment filed on May
18   19, 2021. (ECF No. 95). Upon due consideration and good cause appearing,
19   the Court GRANTS the motion. All remaining deadlines are VACATED.
20   The parties are ORDERED to contact the chambers of Magistrate Judge
21   Mitchell D. Dembin within three days of a ruling on the pending motion for
22   summary judgment to reset pretrial dates if appropriate.
23        IT IS SO ORDERED.
24   Dated: July 8, 2021
25
26
27

                                             1
                                                                    18cv515-JLS-MDD
